                  Case 5:17-cv-00551-LHK Document 285-73 Filed 10/18/18 Page 1 of 1



                 Subject: FaceTime bug
                   From: "Kurt Knight" <kknight@apple.com>
            Received(Date): Fri, 11 Oct 2013 19:53:02 +0000
                      To: "Trudy Muller" <tmuller@apple.com>,"Deidre Caldbeck"
                            <dcaldbeck@apple.com>, "Greg Joswiak" <joz@apple.com>
                    Date: Fri, 11 Oct 2013 19:53:02 +0000

           Update on the FaceTime bug I mentioned earlier this morning.

           There is a bug with how FaceTime deals with certificates that causes FaceTime to not
           work for devices that were activated three years ago or longer.

           We are working on getting a fix into Taos today for iPhone 4 and iPad 2. FaceTime isn’t
           supported prior to these devices so older devices are not supported. Have some time
           before newer devices are impacted so we are reducing risk and putting a fix for them
           into Sochi.

           Had originally thought this might impact Game Center bug have now confirmed that this
           does not. Surveying system to confirm that FaceTime is the only impact of this bug.

           Also investigating a tool that can be used by AppleCare and Retail Geniuses to fix this
           issue without updating to iOS 7.

           Only workaround right now is to move to a new device or erase all contents and settings
           and not restore from backup, which fixes the issue for another three years. If you restore
           your backup to a new device and then restore back to your original device that also
           similarly fixes the issue.

           Kurt




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                   APL-GRACE_00002786
